Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peltonen et al in view of Park (2004/0040233) and Gilling et al (9062457).
Peltonen et al (figure 1) shows a hollow composite beam using a dual-web, comprising: a dual-web formed by two inclined plates (11, 12) to form an internal space between a lower surface of a top flange (14) of a steel beam and an upper surface of a bottom flange (13) of the steel beam, wherein the two inclined plates continuously extend in a length direction of the hollow composite beam. 
	Peltonen et al does not show an anchoring unit configured to tense two end portions of a tendon, which is disposed to extend in the internal space in the length direction of the hollow composite beam, using the two inclined plates and anchor the two end portions of the tendon using a tendon anchoring part, wherein the anchoring unit comprises an internal groove formed to communicate with an anchorage hole in which an anchoring wedge is anchored, wherein the anchoring wedge is anchored in 
	Park (figures 1-2, 8) shows an anchoring unit configured to tense two end portions of a tendon, which is disposed to extend in the internal space in the length direction of the hollow composite beam.
	Gilling et al shows the anchoring unit comprises an internal groove formed to communicate with an anchorage hole in which an anchoring wedge is anchored, wherein the anchoring wedge is anchored in the anchorage hole and comprises a bolt hole that is a horizontal hole extending to be externally exposed through an upper surface and an inside of the anchoring wedge and a fastening part formed in a middle of the bolt hole.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Peltonen et al’s structures to show an anchoring unit configured to tense two end portions of a tendon, which is disposed to extend in the internal space in the length direction of the hollow composite beam as taught by park in order tensioning of the beam to strengthen the beam and having the anchoring unit comprises an internal groove formed to communicate with an anchorage hole in which an anchoring wedge is anchored, wherein the anchoring wedge is anchored in the anchorage hole and comprises a bolt hole that is a horizontal hole extending to be externally exposed through an upper surface and an inside of the anchoring wedge and a fastening part formed in a middle of the bolt hole as taught by Gilling et al would have 
	Per claim 3, Peltonon et al as modified further shows a separable bolt having a bolt-body part inserted into the bolt hole formed in the anchoring wedge so that a portion at which a front end part is formed is exposed to the internal groove, wherein the bolt-body part is a rod member having a fastener formed in a middle of the rod member and fastened with the fastening part of the anchoring wedge to move in a screwing manner while rotating, wherein the separable bolt inserted into the anchoring wedge rotates to allow the anchoring wedge to be separable from the anchorage hole.
	Per claims 4-5, Peltonon et al as modified further shows the tendon anchoring part comprises: two anchoring vertical plates that extend downward from a central lower surface of the top flange and are spaced apart from each other so that two end portions of the two anchoring vertical plates extend to end surfaces of the two inclined plates and are hung; and a tendon supporting plate formed on a lower portion between the two anchoring vertical plates so that the tendon does not come out downward from between the two anchoring vertical plates, wherein the tendon is positioned between the two anchoring vertical plates, wherein the tendon anchoring part further comprises an end surface-transverse fixing element having a central portion fastened with the two anchoring vertical plates between which the tendon is positioned and the two end portions are also fastened with the two inclined plates so that the tendon is stably settable.
	Per claim 6-9, Peltenon et al as modified further shows the anchoring unit comprises: a head part formed such that an anchorage hole is tapered and passes .


Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Peltonen et al in view of Park (2004/0040233) and Gilling et al.
Peltonen et al as modified shows all the claimed structures.  The claimed method steps would have been the obvious method steps of constructing a hollow composite beam with Peltonen et al’s modified structures. 
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.
With respect to applicant stating that Peltonen not showing “dual web formed by two incline plates to form an internal space”, examiner respectfully points out that the parts 11-14, together encircle a hollow interior space.  The “hollow interior space” is later on occupied by other strucutures (concrete, part 15, 19).  As the preamble states “ dual-web comprising:” is thus non exclusive, the reference shows the claimed limitations.  
With respect to the teaching of Park and Gilling, Peltonen discloses interior hollow space (the space inside of 11-14) filled with concrete (par 16) and reinforcement bars (18).  Park discloses reinforcing concrete with tensioning in a beam.  Gilling discloses the use of anchoring unit for tensioning a strucutre.  Combining the teachings of Park and Gilling with Peltonen resulting in an improved structure as the reinforced concrete beam of Peltonen is strengthened.    The combination is thus motivated.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Phi Dieu Tran A

10/22/21